DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Kent on April 13, 2021.

The application has been amended as follows: 
Please replace all prior claims with the following:

1.	(Amended)  A system for determining the surface structure of an object, the system comprising a first assembly including:
	an illumination source; and
	a binary mask to generate a binary pattern, the binary mask disposed between the illumination source and a defocusing element to modify the binary pattern to provide a continuously modulated fringe pattern to illuminate the surface of the object; and
a linear translation stage to shift one of: the illumination source, the binary mask, or the defocusing element in position relative to the other two to modify a position of the continuously modulated fringe pattern on the surface of the object, wherein the illumination source, the binary mask and the defocusing element are disposed along an axis, and wherein the linear translation stage is to translate one of: the illumination source, the binary mask, or the defocusing element in a direction perpendicular to the axis.

2.	(Original)  A system as claimed in claim 1, wherein the defocusing element is a low pass filtering device to suppress higher order harmonics of a square wave generated using the binary mask.

3.	(Original)  A system as claimed in claim 1, wherein the illumination source is a broadband light source.

4.	(Cancelled)  

5.	(Cancelled)

6.	(Original)  A system as claimed in claim 1, further comprising:
	a second assembly disposed in spaced relation to the first assembly to generate a second continuously modulated fringe pattern.

7.	(Original)  A system as claimed in claim 1, wherein the illumination source comprises multiple independently addressable light sources.

8.	(Currently Amended)  A method for determining a surface structure of an object, the method comprising:
	generating a binary pattern using a binary mask to be illuminated using an illumination source;
	illuminating the surface of the object with a continuously modulated fringe pattern generated by modifying the binary pattern using a defocusing element, wherein the illumination source, the binary mask and the defocusing element are disposed along an axis
translating one of: the illumination source, the binary mask and the defocusing element in a direction perpendicular to the axis to modify the position of the continuously modulated fringe pattern on the surface of the object.

9.	(Cancelled)  

10.	(Cancelled)

11.	(Original)  A method as claimed in claim 8, further comprising:
	detecting the intensity of light at multiple positions on the surface of the object at respective different fringe pattern positions.

12.	(Original)  A method as claimed in claim 8, further comprising:
	using a calibration process, generating a set of mappings relating structure height to phase shift.

13.	(Original)  A method as claimed in claim 11, further comprising;
	calculating a phase shift value at respective ones of the multiple positions using the detected intensities of light.

14.	(Original)  A method as claimed in claim 13, further comprising:
	using the calculated phase shift values to generate a measure for the height of the object at respective ones of the multiple positions.

15.	(Previously Presented)  A method as claimed in claim 8, wherein light emitted by the illumination source passes through apertures in the binary mask to provide the binary pattern.

16.	(Previously Presented)  A system as claimed in claim 1, wherein light emitted by the illumination source passes through apertures in the binary mask to provide the binary pattern.



18.	(Previously Presented)  A system as claimed in claim 1, wherein the binary mask is a square wave grating.

Allowable Subject Matter
Claims 1-3, 6-8, 11-18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claim 1, the closest prior art of Harding et al. (2007/0091302) discloses an illumination source, binary mask and defocusing element for projecting a pattern onto an object. The prior art fails to disclose or make obvious using a translation stage to move one of the illumination, binary mask, or defocusing element so as to continuously modulated fringe pattern on the surface of the object, and in combination with the other recited limitations of claim 1. Claims 2-3, 6-8, 11-18 are allowed by the virtue of dependency on the allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
2007/0091302 discloses using a binary mask for illuminating an object.
2013/0153651 discloses illumination of the object with a pattern.
2013/0156330 discloses encoding information in illumination pattern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        April 14, 2021